DETAILED ACTION
1. 	This communication is in response to the amendments filed on July 5, 2022 for Application No. 16/115,404 in which claims 1-3, 5-8, 10-11, 13, 16-23, and 25-31 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	The amendments filed July 5, 2022 have been considered. Claims 1-3, 5-8, 10-11, 13, 16-23, and 25 have been amended, Claims 4, 9, 12, 14-15, and 24 have been cancelled, and Claims 26-31 are newly added. Claims 1-3, 5-8, 10-11, 13, 16-23, and 25-31 are pending and presented for examination.

4.	Applicant’s amendment to the drawings, filed July 5, 2022 regarding mis-numbered elements in Figure 4 have been fully considered. The objections to the drawings have been withdrawn.

5.	Applicant’s amendment to the specification, filed July 5, 2022, regarding minor informalities in Par. [0016] and Par. [0054] have been fully considered. The objections to the specification have been withdrawn.

6.	Applicant’s amendment to Claim 2, filed July 5, 2022, regarding the clarity of the claim limitation wording have been fully considered. The objections to Claim 2 have been withdrawn.

7.	Applicant's arguments with respect to the 35 U.S.C. 101 rejection of Claims 1-25 (now amended Claims 1-3, 5-8, 10-11, 13, 16-23, and 25 and newly added Claims 26-31) have been fully considered but they are not persuasive. Applicant’s further states that the claims are not directed to a judicial exception and that any alleged exception is integrated into a practical application. Examiner respectfully disagrees as Claims 1-3, 5-8, 10-11, 13, 16-23, and 25-31 are all directed towards mental processes. That is, other than the recitation of a processor and/or device or “Machine Learning (ML) circuitry to operate a neural network”, which are generic computer components and generic machine learning components, each limitation may be performed within the human mind. Further, the claims broadly recite “training of the neural network based at least in part on first/second sensor data” and training by “monitoring the visual representation of the smart space” without further detail. The claims simply recite sensors, a smart environment, agents within the environment, and the use of unsupervised training and go on to provide this data as input into a generic neural network in a disjoint manner – the unsupervised training of the neural network to predict an incident is also recited in a generic manner. The 35 U.S.C. 101 rejection is maintained and has been updated to reflect the amendments in the subsequent section below. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and generic machine learning components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

8.	Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of Claims 1-25 (now amended Claims 1-3, 5-8, 10-11, 13, 16-23, and 25 and newly added Claims 26-31) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Kayhani reference of record (US PG-PUB 20190034711) taught an incident avoidance system supported by a neural computing system. The newly introduced Agarwal reference (US PG-PUB 20180306609) teaches machine learning circuitry to operate a neural network, also equipped with first and second sensors and the use of unsupervised training. Further, the newly introduced Senanayake reference (“Building Continuous Occupancy Maps with Moving Robots”) teaches the use of a convolutional neural network and the representation of the smart space as a dynamic occupancy grid map using a Bernoulli filtering technique. The combination of these references teaches Claims 1-3, 5-8, 10-11, 13, 16-23, and 25-31. The updated claim limitation mapping has been presented in the subsequent 35 U.S.C. 103 section below. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-3, 5-8, 10-11, 13, 16-23, and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites A system of a smart space, comprising: machine learning (ML) circuitry to operate a neural network;  a first sensor in communication with the ML circuitry and associated with a first item in the smart space, wherein the first sensor is to provide, to the ML circuitry, first sensor data indicating a first status of the first item; and a second sensor in communication with the ML circuitry and associated with the neural network, wherein the second sensor is to visually monitor the smart space, and provide second sensor data to the ML circuitry based on the monitoring, wherein the second sensor data includes a representation of the smart space including movement of an agent in the smart space over time, and wherein the ML circuitry is to operate the neural network to: perform unsupervised training based at least in part on the second sensor data, and when trained, receive as input the first sensor data and the second sensor data predict based at least in part on the first status and the representation of the smart space that an incident occurred, the incident indicating the first item is in need of attention, and predict whether the agent is moving toward the incident.
2A Prong 1:  The limitation predict based at least in part on the first status and the representation of the smart space that an incident occurred, the incident indicating the first item is in need of attention, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting “ML circuitry to operate the neural network”, the prediction of an incident occurring may be performed manually by a user, based on checking the first status and representation of the smart space. Further, the limitation predict whether the agent is moving toward the incident, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting “ML circuitry to operate the neural network”, the prediction of whether an agent is moving toward an incident may be performed manually by a user observing the smart space and agent actions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning operation, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using machine learning (ML) circuitry to operate a neural network. The ML circuitry and neural network are recited at a high-level of generality (i.e., as a generic neural network performing a generic prediction based on machine learning) such that it amounts no more than mere training to apply the exception using a generic machine learning operation.  Further, the claim recites a first sensor in communication with the ML circuitry and a second sensor in communication with the ML circuitry. The sensors amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Further, the claim recites perform unsupervised training based at least in part on the second sensor data. The unsupervised training of the neural network is recited at a high-level of generality (i.e. a generic neural network trained generically based on second sensor data) such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Further, the claim recites receive as input the first sensor data and the second sensor data. This step relates to receiving data and is recited at a high level of generality, amounting to merely receiving data over a network, which is a form of an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using machine learning circuitry to operate a neural network amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. Further, the use of first and second sensors amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – this is supported by the court decisions cited in MPEP 2106.5(h). Further, the additional element to perform unsupervised training based at least in part on the second sensor data amounts to no more than mere instructions to apply the exception using generic machine learning components and generic training. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. Further, receiving as input the first sensor data and the second sensor data was considered to be an insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed steps are well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
For the reasons above, claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 2-3, 5-8, and 26-30. The additional limitations of the dependent claims are addressed below.

Claim 2 recites the system of claim 1, wherein the agent has an agent status corresponding to agent activity over time; and the ML circuitry is to operate the neural network to determine the agent status based at least in part on analysis by the neural network of a feedback signal to the neural network including a selected one or both of: the representation of the smart space, or a third sensor associated with the agent. At Step 2A Prong 1, Dependent claim 2 recites mental process “to determine the agent status” which may be performed within the mind. At Step 2A Prong 2, Dependent claim 2 recites “ML circuitry to operate the neural network” as an additional element and “third sensor” which, similar to the rejection of Claim 1, amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Further, the claim recites “wherein the agent has an agent status corresponding to agent activity over time” and “analysis by the neural network of a feedback signal to the neural network including a selected one or both of: the representation of the smart space, or a third sensor associated with the agent” such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 3 recites the system of claim 1, wherein the ML circuitry is to operate the neural network to issue an alert in response to predicting that the incident occurred, and to clear the alert in response to predicting that the agent is on the way to the incident. At Step 2A Prong 1, Dependent claim 3 recites mental process “issue an alert in response to predicting that the incident occurred” which may be performed within the mind and “clear the alert in response to predicting that the agent is on the way to the incident”, which based on predicting the response, also constitutes a mental process. In particular, the claim recites the additional element – using ML circuitry to operate the neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 5 recites the system of claim 1, in which the agent may be a person or an item, and the neural network comprises: an item recognition component to recognize items in the smart space; a person recognition component to recognize people in the smart space; a map component to map recognized items and people; and an inference component to predict future activity of the agent within the smart space; wherein the ML circuitry is to operate the neural network to predict, based at least in part on output from the inference component, if the future activity of the agent is an appropriate response to the incident. At Step 2A Prong 1, Dependent claim 5 recites mental processes “recognize items”, “recognize people”, “map recognized items and people”, “predict future activity”, and “predict if the agent activity is an appropriate response to the incident” which may be performed in the mind. In particular, the claim recites the additional element – using ML circuitry to operate the neural network to recognize items, recognize people, map recognized items and people, predict future activity, and predict if agent activity is an appropriate response to the incident. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.
	
	Claim 6 recites the system of claim 1, wherein the first sensor is associated with an Internet of Things (loT) device, a second sensor is associated with an loT device of the agent, the agent has an agent status corresponding to agent activity over time; and the agent status is determined based at least in part on data provided by the second sensor. Dependent claim 6 recites mental process “the agent has an agent status corresponding to agent activity over time and the agent status is determined based at least in part on data provided by the second sensor” by which the determining of agent status may be performed within the mind. At Step 2A Prong 2, the use of “first sensor” and “second sensor” are recited at a high level of generality and amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 7 recites the system of claim 1, wherein the ML circuitry is to operate the neural network to monitor an activity of the agent in responding to the incident and identify whether the monitored activity corresponds to activity toward a solution to the incident. At Step 2A Prong 1, Dependent claim 7 recites ”monitor an activity of the agent in responding to the incident” and “identify whether the monitored activity corresponds to activity toward a solution to the incident”, both of which constitute mental processes and may be performed manually by a user. At Step 2A Prong 2, Dependent claim 7 recites the additional element – using ML circuitry to operate the neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 8 recites the system of claim 7, wherein the ML circuitry is to operate the neural network to determine that the monitored activity of the agent does not comply with a predicted activity to resolve the incident, and in response to the determining that the monitored activity of the agent does not comply with the predicted activity to resolve the incident, task another agent with resolving the incident. At Step 2A Prong 1, Dependent claim 8 recites “determine that the monitored activity of the agent does not comply with a predicted activity to resolve the incident” and “in response to the determining that the monitored activity of the agent does not comply with the predicted activity to resolve the incident, task another agent with resolving the incident” both of which constitute mental processes and may be performed manually by a user. At Step 2A Prong 2, Dependent claim 8 recites the additional element – using ML circuitry to operate the neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 26 recites the system of claim 1, wherein the neural network is a convolutional neural network (CNN), and the representation of the smart space is a dynamic occupancy grid map. Dependent claim 26 is just another activity specifying the type of neural network and smart space representation that are used, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 27 recites the system of claim 26, wherein the ML circuitry is to operate the CNN to filter individual cells in the dynamic occupancy grid map using a sequential Monte Carlo technique or a Bernoulli filtering technique. Dependent claim 27 is just another activity specifying the technique used to filter individual cells in the dynamic occupancy grid map, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 28 recites the system of claim 1, wherein: the agent is a person or robot, the first item is a machine, and the incident includes a malfunction of the machine needing attention; or the first item is a person and the incident includes the person falling. Dependent claim 28 is just another activity specifying the agent, item, and incident types, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 29 recites the system of claim 7, wherein the neural network is to: issue an alert in response to predicting that the incident occurred, determine that the monitored activity of the agent does not comply with the activity toward the solution to the incident; and escalate the alert in response to the determining that the monitored activity of the agent does not comply with the activity toward the solution to the incident. Dependent Claim 29 recites “issue an alert in response to predicting that the incident occurred”, “determine that the monitored activity of the agent does not comply with the activity toward the solution to the incident”, and “escalate the alert in response to the determining that the monitored activity of the agent does not comply with the activity toward the solution to the incident” all of which constitute mental processes and may be performed manually by a user. At Step 2A Prong 2, Dependent claim 29 recites the additional element – the neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 30 recites the system of claim 29, wherein to escalate the alert, the neural network is to at least one of: task another agent with resolving the incident, make a general broadcast for help when initially only designated responders were identified, or to call in third-party help. Dependent Claim 30 recites “task another agent with resolving the incident”, “make a general broadcast for help when initially only designated responders were identified”, and “to call in third-party help” all of which constitute mental processes and may be performed manually by a user. At Step 2A Prong 2, Dependent claim 30 recites the additional element – the neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 10 recites a method of operating a neural network to control an alert to task an agent to respond to an incident in a smart space, comprising: performing unsupervised training of the neural network based at least in part on first sensor data provided by a first sensor, wherein the first sensor data includes a visual representation of the smart space, and the training includes: monitoring the smart space, predicting an activity in the smart space, confirming whether the predicted activity corresponds to an actual activity, and identifying a set of incidents in the smart space, wherein responses to individual incidents of the set of incidents in the smart space include activities of agents in the smart space in response to the incidents; receiving a signal indicating that at least one incident of the set of incidents occurred in the smart space; activating the alert to task the agent to respond to the at least one incident; monitoring the visual representation of the smart space and activities of the agent in responding to the at least one incident; and AMENDMENTPAGE 6 OF 19Do. No. 131592-240802 (AB0892-US)SERIAL No. 16/115,404based on the monitoring the visual representation of the smart space and the activities of the agent in responding to the at least one incident, determining if-that the activity of the agent corresponds to a response to the at least one incident.
2A Prong 1:  The limitation of monitoring the smart space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting a “neural network”, monitoring the smart space may be performed manually by the user monitoring the smart space. Similarly, the limitation of predicting an activity in the smart space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting a “neural network” predicting activity in the smart space may be performed manually by the user casting a prediction. Further, the limitation of confirming whether the predicted activity corresponds to an actual activity, and identifying a set of incidents in the smart space, wherein responses to individual incidents of the set of incidents in the smart space include activities of agents in the smart space in response to the incidents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting a “neural network” confirming that predicted activity corresponds to actual activity and identifying a set of incidents in the smart space may be performed manually by the user. Further, the limitation of monitoring the visual representation of the smart space and activities of the agent in responding to the at least one incident; and AMENDMENTPAGE 6 OF 19Do. No. 131592-240802 (AB0892-US)SERIAL No. 16/115,404based on the monitoring the visual representation of the smart space and the activities of the agent in responding to the at least one incident, determining if-that the activity of the agent corresponds to a response to the at least one incident, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting a “neural network”, monitoring the smart space and determining if the activity of the agent corresponds to a response to the incident may be performed manually by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – operating a neural network. The neural network is recited at a high-level of generality (i.e., as a generic neural network performing a generic prediction based on machine learning) such that it amounts no more than mere training to apply the exception using a generic machine learning operation. The claim also recites the additional element – perform unsupervised training. The unsupervised training is recited at a high-level of generality (i.e., as a generic neural network with generic unsupervised training performed) such that it amounts to no more than mere training to apply the exception using a generic machine learning operation. Further, the claim recites receiving a signal indicating an incident occurred in the smart space. The receiving a signal step is recited at a high level of generality and amounts to merely receiving an input, which is a form of insignificant extra-solution activity. Further, the claim recites activating the alert to task the agent to respond to the incident. The activating the alert step is recited at a high level of generality and amounts to mere alerting, which is a form of insignificant extra-solution activity. Further, the claim recites the use of a first sensor. The first sensor is recited at a high level of generality and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a neural network amounts to no more than mere instructions to apply the exception using a generic machine learning operation. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. Further, the claim recites perform unsupervised training based at least in part on first sensor data. The unsupervised training of the neural network is recited at a high-level of generality (i.e. a generic neural network trained generically based on first sensor data) such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. The receiving a signal step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving a signal step is a well-understood, routine, conventional activity is supported under Berkheimer. Further, the activating the alert step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is a well-understood, routine, conventional activity in the field. Rafferty et al. (“A Hybrid Rule and Machine Learning Based Generic Alerting Platform for Smart Environments”, 2016) teaches sensor-based monitoring within a smart space, that incorporates generic alerting. Thereby, a conclusion that the claimed activating the alert step is a well-understood, routine, conventional activity is supported by the teaching of Rafferty et al. Further, the use of a first sensor amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – this is supported by the court decisions cited in MPEP 2106.5(h).  The claim is not patent eligible.
For the reasons above, claim 10 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 11, 13, 16-18, and 31. The additional limitations of the dependent claims are addressed below.

Claim 11 recites the method of claim 10, wherein: the training includes establishing a baseline model identifying at least items and people in the smart space, and the items and people have associated attributes including at least a location within the smart space. At Step 2A Prong 1, Dependent Claim 11 recites mental process “establishing a baseline model identifying at least items and people in the smart space” which may be performed in the mind. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 13 recites the method of claim 10, further wherein: the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the at least one incident. At Step 2A Prong 1, Dependent Claim 13 recites mental process “determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the at least one incident”, which constitutes a mental process and may be performed manually by a user. In particular, the claim recites additional elements – using a neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 16 recites the method of claim 10, in which the agent may be a person or an item, the method further comprising: recognizing items in the smart space; recognizing people in the smart space; mapping recognized items and people; applying an inference model to predict future activity associated with the smart space; and predicting, based at least in part on applying the inference model that the activity of the agent corresponds to the response to the at least one incident. At Step 2A Prong 1, Dependent claim 16 recites mental processes “recognize items”, “recognize people”, “map recognized items and people”, “predict future activity”, and “predicting that the activity of the agent corresponds to the response to the at least one incident” which may be performed in the mind and manually by the user. In particular, the claim recites additional elements – using a neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 17 recites the method of claim 16, wherein the signal is received from a first sensor associated with an Internet of Things (loT) device, a second sensor is associated with an loT device of the agent, and the activity of the agent is also determined based in part on the second sensor. At Step 2A Prong 2, Dependent Claim 17 recites the use of “first sensor” and “second sensor” which, similar to the rejection of Claim 10, amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. In particular, the claim recites additional elements – using a neural network. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 18 recites the method of claim 10, wherein the activities of the agents in the smart space include interactions between the agents and a first item, and the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the activity of the agent corresponds to the interactions between the agents and the first item. At Step 2A Prong 1, Dependent claim 18 recites “determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the activity of the agent corresponds to the interactions between the agents and the first item” which may constitute a mental process and may be performed manually by a user. Further, Dependent claim 18 just specifies the types of activities of the agents in the smart space, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 31 recites the method of claim 10, wherein: the at least one incident comprises a machine in need of attention; and the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the machine. At Step 2A Prong 1, Dependent Claim 31 recites “the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the machine” which constitutes a mental process and may be performed manually by the user. Further, Dependent claim 31 is just another activity specifying the type of incident that may occur. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 10.

Claim 19 recites one or more non-transitory computer-readable media having instructions that, when executed by a processor, are to perform unsupervised training of a neural network based at least in part on a first sensor providing a visual representation of a smart space, the training including monitoring activities of an agent in the smart space including interactions between the agent and an item, receive a signal indicating an incident involving the item occurred in the smart space, the incident indicating the object is in need of attention; activate an alert to task the agent to respond to the incident; monitor the visual representation of the smart space to identify activity of the agent; and AMENDMENTPAGE 8 OF 19Do. No. 131592-240802 (AB0892-US) SERIAL No. 16/115,404determine whether if-the activity of the agent is a response to the incident based on whether there is a correspondence between the activity and the monitored activities of the agent in the training.
2A Prong 1:  The limitation of monitoring the visual representation of the smart space and activities of the agent in responding to the at least one incident; and AMENDMENTPAGE 6 OF 19Do. No. 131592-240802 (AB0892-US)SERIAL No. 16/115,404based on the monitoring the visual representation of the smart space and the activities of the agent in responding to the at least one incident, determining if-that the activity of the agent corresponds to a response to the at least one incident, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting a “neural network”, monitoring the smart space and determining if the activity of the agent corresponds to a response to the incident may be performed manually by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – operating a neural network. The neural network is recited at a high-level of generality (i.e., as a generic neural network performing a generic prediction based on machine learning) such that it amounts no more than mere training to apply the exception using a generic machine learning operation. The claim also recites the additional element – perform unsupervised training. The unsupervised training is recited at a high-level of generality (i.e., as a generic neural network with generic unsupervised training performed) such that it amounts to no more than mere training to apply the exception using a generic machine learning operation. Further, the claim recites receiving a signal indicating an incident occurred in the smart space. The receiving a signal step is recited at a high level of generality and amounts to merely receiving an input, which is a form of insignificant extra-solution activity. Further, the claim recites activating the alert to task the agent to respond to the incident. The activating the alert step is recited at a high level of generality and amounts to mere alerting, which is a form of insignificant extra-solution activity. Further, the claim recites the use of a first sensor. The first sensor is recited at a high level of generality and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a neural network amounts to no more than mere instructions to apply the exception using a generic machine learning operation. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. Further, the claim recites perform unsupervised training based at least in part on first sensor data. The unsupervised training of the neural network is recited at a high-level of generality (i.e. a generic neural network trained generically based on first sensor data) such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using a generic machine learning component cannot provide an inventive concept. The receiving a signal step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving a signal step is a well-understood, routine, conventional activity is supported under Berkheimer. Further, the activating the alert step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is a well-understood, routine, conventional activity in the field. Rafferty et al. (“A Hybrid Rule and Machine Learning Based Generic Alerting Platform for Smart Environments”, 2016) teaches sensor-based monitoring within a smart space, that incorporates generic alerting. Thereby, a conclusion that the claimed activating the alert step is a well-understood, routine, conventional activity is supported by the teaching of Rafferty et al. Further, the use of a first sensor amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use – this is supported by the court decisions cited in MPEP 2106.5(h).  The claim is not patent eligible.
For the reasons above, claim 19 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 20-23 and 25. The additional limitations of the dependent claims are addressed below.

Claim 20 recites the one or more non-transitory computer-readable media of claim 19, wherein:  to train the neural network, the instructions, when executed by the processor, are establish a baseline model identifying at least items and people in the smart space; and the instructions, when executed by the processor, are to associate attributes with items and people, the attributes including at least a location within the smart space. At Step 2A Prong 1, Dependent Claim 20 recites mental process “establish a baseline model identifying at least items and people in the smart space” which may be performed in the mind. Further, the claim recites “train a neural network” and “instructions, when executed by the processor, are to associate attributes with items and people, the attributes including at least a location within the smart space” which are both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 19.

Claim 21 recites the one or more non-transitory computer-readable media of claim 19, wherein the instructions-, when executed by the processor, are to predict future movement of the agent over a time period; compare the predicted future movement to a learned appropriate movement taken responsive to the incident; and determine whether the predicted future movement corresponds to the learned appropriate movement. At Step 2A Prong 1, Dependent Claim 21 recites “predict future movement of the agent over a time period”, “compare the predicted future movement to a learned appropriate movement taken responsive to the incident”, and “determine whether the predicted future movement corresponds to the learned appropriate movement” which all constitute mental processes and may be performed manually by the user. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 19.

Claim 22 recites the one or more non-transitory computer-readable media of claim 21, wherein to operate the neural network, the instructions, when executed by the processor, are to: self-train the neural network through monitoring sensors within the smart space and the representation of the smart space; develop an inference model based at least in part on identifying incidents in the smart space, and responses to the incidents in the smart space; and AMENDMENTPAGE 9 OF 19Do. No. 131592-240802 (AB0892-US)SERIAL No. 16/115,404determine if the activity of the agent is the response to the incident based at least in part on applying the inference model to the activity of the agent to recognize a correspondence with responses. At Step 2A Prong 1, Dependent claim 22 recites “monitoring sensors within the smart space and the representation of the smart space”, “develop an inference model based at least in part on identifying incidents in the smart space and responses to the incidents in the smart space”, and “determine if the activity of the agent is the response to the incident based at least in part on applying the inference model to the activity of the agent to recognize a correspondence with responses” which all constitute mental processes and may be performed manually by the user. Further, the claim recites “self-train the neural network” which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 19.

Claim 23 recites the one or more non-transitory computer-readable media of claim 19, wherein the instructions, when executed by the processor, are to determine a classification for the agent including identifying if the agent is a first person, a semi-autonomous smart transport device, or a second person inside a second smart transport device; and provide instructions to the agent in accord with the classification. At Step 2A Prong 1, Dependent claim 23 recites “determine a classification for the agent” and “provide instructions to the agent in accord with the classification” which constitute a mental process and may be performed manually by the user. Further, the recitation of instructions to be executed by a processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 19.

Claim 25 recites the one or more non-transitory computer-readable media of claim 19, wherein the instructions, when executed by the processor, are identify the activity of the agent including an interaction between the agent and the first item; recognize the interaction between the agent and the first item; determine the activity of the agent is the response to the incident; predict whether the response is an appropriate response to the incident; and issue instructions to the agent responsive to predicting the response fails to provide the appropriate response. At Step 2A Prong 1, Dependent claim 25 recites “identify the activity of the agent including an interaction between the agent and the first item”, “recognize the interaction between the agent and the first item”, “determine the activity of the agent is the response to the incident”, “predict whether the response is an appropriate response to the incident”, and “issue instructions to the agent responsive to predicting the response fails to provide the appropriate response” all constitute mental processes and may be performed manually by a user. Further, the recitation of instructions to be executed by a processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 19.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-3, 5-8, 10-11, 13, 16-23, 25, 28-31 are rejected under 35 U.S.C. 103 as being anticipated by Agarwal et al. (hereinafter Agarwal) (US PG-PUB 20180306609), in view of Kayhani et al. (hereinafter Kayhani) (US PG-PUB 20190034711).
Regarding Claim 1, Agarwal teaches a system of a smart space, comprising: 
machine learning (ML) circuitry to operate a neural network (Agarwal, Par. [0042], “Referring back to FIG. 1A, the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.”, therefore, machine learning circuitry to operate a neural network is disclosed); 
a first sensor in communication with the ML circuitry and associated with a first item in the smart space, wherein the first sensor is to provide, to the ML circuitry, first sensor data indicating a first status of the first item (Agarwal, Par. [0088-0089], “FIG. 8 illustrates a first sensor data graphical display 210 annotated with events detected by the sensing system 100, in accordance with at least one aspect of the present disclosure. In one aspect, the sensor assembly 102 includes a motion sensor 142, a temperature sensor 136, a humidity sensor, an electronic device sensor 140, and EMI sensor 146, and an ambient light color sensor 132. The first sensor data graphical display 210 depicts the sensor data captured by a sensor assembly 102 placed within a studio apartment over the course of a 24-hour period. Based on the depicted sensor data, a variety of virtual sensors 116 could be trained to detect events correlated with the data captured by the sensor assembly 102. For example, a virtual sensor 116 could be trained to detect when a person is awake according to a combination of the motion data 212 and the ambient light color data 222, which detect the movement of the occupant and the occupant turning on a lamp, respectively.”, therefore, a first sensor is may be associated with a first item in a smart space, where it is able to provide sensor data indicating status of item. As shown in the example, the sensor could be trained to detect if an occupant is awake and indicate their motion) and 
a second sensor in communication with the ML circuitry and associated with the a neural network, wherein the second sensor is to visually monitor the smart space, and provide second sensor data to the ML circuitry based on the monitoring, wherein the second sensor data includes a representation of the smart space including movement of an agent in the smart space over time (Agarwal, Par. [0090-0091], “FIG. 9 illustrates a second sensor data graphical display 230 annotated with events detected by the sensing system 100, in accordance with at least one aspect of the present disclosure. In one aspect, the sensor assembly 102 includes a motion sensor 142, a temperature sensor 136, a humidity sensor, an ambient pressure sensor, an electronic device sensor 140, and EMI sensor 146, and an ambient light color/illumination sensor 132. The second sensor data graphical display 230 depicts the sensor data captured by a sensor assembly 102 placed within an apartment over the course of a 72-hour period. Based on the depicted sensor data, a variety of virtual sensors 116 could be trained to detect events correlated with the data captured by the sensor assembly 102.”, thus, a second sensor is able to visually monitor the smart space and provides second sensor data which includes movement of an agent/occupant in the smart space over time, as illustrated by the example of an occupant waking up and moving within the space), and 
wherein the ML circuitry is to operate the neural network to: 
perform unsupervised training based at least in part on the second sensor data (Agarwal, Par. [0045-0046], “The machine learning module 116 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier. The advantage of using both supervised and unsupervised methods may be that it is an effective method for correlating different types of features from multimodal data. Using both supervised and unsupervised methods may also be advantageous because it enables fine tuning of unsupervised training with supervised training results”, therefore, unsupervised training is performed based in part on sensor data), and when trained, 
receive as input the first sensor data and the second sensor data (Agarwal, Par. [0047], “In one aspect, the machine learning module 116 comprises use base-level support vector machines (SVMs) trained for each virtual sensor, along with a global (multi-class) SVM trained on all sensors. In embodiments where the computer system 104 implements numerous first or higher order virtual sensors 118, the virtual sensors 118 could all use the same machine learning technique or they could use different machine learning techniques. For example, some virtual sensors 118 could use support vector machines, some decision trees, some neural networks, etc. In an aspect, the featurized data may be organized as feature vectors and the feature vectors are fed into the machine learning module 116 as the training data for the classifiers.”, therefore, first and second sensor data can be used as inputs into the neural network), 

Agarwal does not teach predict based at least in part on the first status and the representation of the smart space that an incident occurred, the incident indicating the first item is in need of attention, and 
However, Kayhani teaches predict based at least in part on the first status and the representation of the smart space that an incident occurred, the incident indicating the first item is in need of attention (Kayhani, Par. [0035], “For example, the neural computing system 102 may detect that a particular user has been previously involved in one or more out-of-the-norm patterns of behavior one or more times. Depending on the identified pattern of behavior, the neural computing system 102 may identify a response to prevent this user from repeating his earlier behavior. For example, if the user has practiced fare evasion in the past, the neural computing system 102 may alert the nearest fare inspector or other transit personnel to carefully watch the particular user as he navigates the validation area of the transit station.”, thus, in the example of fare evasion, the neural computing system can predict that a user is likely to evade fare (fare evasion incident) based on prior behavior and may alert a a fare inspector or personnel to indicate that attention is needed at the fare kiosk due to evaded fare), and 

Agarwal does not teach predict whether the agent is moving toward the incident.
However, Kayhani teaches predict whether the agent is moving toward the incident (Kayhani, Par. [0025], “For example, a user of the system may mistakenly think they have validated their fare media and instead may tailgate or piggyback off another user. If the user's identity is known (such as by using facial detection, other biometric identification, determining the identify by a transit stem beacon communicating with a transit application on the user device 110 and receiving an identifier of the user device 110 and/or the user, and/or other identification techniques) the neural computing system 102 may then send a notification to the user's personal mobile device 110 informing them that if they do not return and validate their fare media, transit authority 110 will be notified. The neural computing system 102 may be trained to determine whether the user continues on or whether the user returns to a validation device to validate the fare media. Based on this determination, the neural computing system may alert an authority or let the user continue on uninterrupted if they did, in fact, return to validate the fare media”, thus, in the example of fare evasion, if the user evaded their fare mistakenly, the neural computing system may notify the user. If the neural computing system does not sense that the user returning to pay their fare, the system predicts that fare evasion is being practiced and notifies fare inspector/personnel to intervene).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of a smart space with first and second sensors used to perform unsupervised training on a neural network as disclosed by Agarwal, to include the ability to predict that an incident has occurred, the incident indicating the first item is in need of attention, and to predict whether the agent is moving toward the incident as disclosed by Kayhani. One of ordinary skill in the art would have been motivated to make this modification to produce a smart space with a trained neural network that is able to more efficiently predict and react to incidents in real-time, as opposed to human counterparts and simple virtual sensor systems (Kayhani, Par. [0018], “Embodiments of the present inventions provide one or more of the following advantages. Teaching the neural network(s) is similar to training a human to have witnessed all of the proposed scenarios. However, in contrast to the human, the neural network can be alert 24/7, simultaneously watch multiple cameras to look for similar scenarios it has been taught to look out for, respond instantaneously, and constantly learn new scenarios without forgetting anything. Embodiments also allow authorities, businesses, and operators to be alerted in real-time for various scenarios that they are interested in looking for. The judgement could replace the human element or may be used as a filtration process, which starts with the machine alerting a human for a scenario it has been taught to associate with something. Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations. Embodiments allow for real-time alerts to be configured to ensure various people receive the notifications in real-time. This is particularly useful in emergency and/or security situations when normally a human reports the situation manually. The proposed systems can feed a larger set of parties to be notified.”). 

Regarding Claim 2, Agarwal in view of Kayhani teaches the system of claim 1, wherein: 
the agent has an agent status corresponding to agent activity over time (Agarwal, Par. [0068], “A house-level virtual sensor drawing on multiple lower order sensors (whether they are virtual sensors or actual sensors disposed on one of the sensor assemblies within the house) across many rooms can classify complex facets like human activity. Tracking human activities accurately can be very useful in a variety of contexts, such as with smart homes, healthcare tracking, managed care for the elderly, and security and safety of human occupants.”, therefore, agent status/human activity corresponding to an agent/human can be tracked over time); and 
the ML circuitry is to operate the neural network to determine the agent status based at least in part on analysis by the neural network of a feedback signal to the neural network including a selected one or both of: the representation of the smart space (Kayhani, Par. [0035], “In some embodiments, the neural computing system 102 may receive data from a biometric data source 122. This information may include identity information of identified users, demographic information of users (especially in the case of facial recognition), information about the demeanor of users (which may be used by the neural computing system 102 to detect and/or predict future behavior patterns), validation results (in embodiments where biometric authentication is used as an access credential), and/or other information. This information may be used by the neural computing system 102 to identify the causes of certain patterns of behavior”, the neural computing system may utilize biometric data and the representation of the smart space to determine/predict behavior and status), or a third sensor associated with the agent (Agarwal, Par. [0092], “FIGS. 10-11 illustrate a third sensor data graphical display 250 and a fourth sensor data graphical display 270 annotated with events detected by the sensing system 100, in accordance with at least one aspect of the present disclosure. In one aspect, the sensor assembly 102 includes a temperature sensor 136, a humidity sensor, a magnetic field sensor, and an ambient light color/illumination sensor 132.”, thus, a third sensor may be associated with the agent and can be used to determine the agent’s status).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Agarwal in view of Kayhani teaches the system of claim 1, wherein the ML circuitry is to operate the neural network to issue an alert in response to predicting that the incident occurred and to clear the alert in response to predicting that the agent is on the way to the incident (Kayhani, Par. [0025], “For example, a user of the system may mistakenly think they have validated their fare media and instead may tailgate or piggyback off another user. If the user's identity is known (such as by using facial detection, other biometric identification, determining the identify by a transit stem beacon communicating with a transit application on the user device 110 and receiving an identifier of the user device 110 and/or the user, and/or other identification techniques) the neural computing system 102 may then send a notification to the user's personal mobile device 110 informing them that if they do not return and validate their fare media, transit authority 110 will be notified. The neural computing system 102 may be trained to determine whether the user continues on or whether the user returns to a validation device to validate the fare media. Based on this determination, the neural computing system may alert an authority or let the user continue on uninterrupted if they did, in fact, return to validate the fare media.”, thus an alert that is issued to an authority figure when predicting that fare evasion has occurred and may be cleared if it is predicted that the user will respond to pay the fare or a fare inspector intervenes).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 5, Agarwal in view of Kayhani teaches the system of claim 1, in which the agent may be a person or an item, and the neural network comprises: 
an item recognition component to recognize items in the smart space (Kayhani, Par. [0018], “Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations”, thus object recognition component would recognize objects within the space.); 
a person recognition component to recognize people in the smart space (Kayhani, Par. [0017], “The systems and methods described herein utilize neural networks to anticipate and react to human behavior and scenarios, linked with other technologies, such as facial recognition”, therefore the use of facial recognition components would recognize people within the space); 
a map component to map recognized items and people (Kayhani, Par. [0020], “In supervised learning, examples are fed into the neural computing system 102 and the neural computing system 102 attempts to model the examples with a function to generate a mapping implied by the example data”, thus the neural computing system attempts to map items and people within the space); 
and an inference component to predict future activity within the smart space (Kayhani, Par. [0028], “The neural computing system 102 may also be configured to collect information from a number of external data sources and sensors. This information may be analyzed by the neural computing system 102 and may be used to detect similarities in sets of circumstances (data from the external sources and/or sensors), which may be used to determine causes of the patterns of behavior and/or predict patterns of behavior prior to their occurrence”, thus the neural computing system collects information from multiple data sources to predict future activity in the space); 
wherein the ML circuitry is to operate the neural network to predict, based at least in part on output from the inference component, if the future activity of the agent is an appropriate response to the incident (Kayhani, Par. [0028], “In some embodiments, after determining a cause of a particular pattern of behavior, the neural computing system 102 may determine (or be programmed with) a preventative action that may be performed that will prevent or reduce the likelihood of a particular pattern of behavior occurring”, thus the neural computing system utilizes inputs from multiple data sources to predict preventative actions that can be performed by an agent).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 6, Agarwal in view of Kayhani teaches the system of claim 1, wherein: 
the first sensor is associated with an Internet of Things (loT) device (Agarwal, Par. [0034], “FIG. 1A illustrates a block diagram of a sensing system 100, in accordance with at least one aspect of the present disclosure. The sensing system 100 comprises a sensor assembly 102 having one or more sensors 110 and a computer system 104 (e.g., one or a number of networked servers) to which the sensor assembly 102 can be communicably connected via a network 108 (FIG. 5). […] While FIG. 1A illustrates one sensor assembly 102 included in the sensing system 100, a plurality of sensor assemblies communicably connected with each other and/or with a computer system 104 are within the scope of this disclosure (as shown in FIG. 5).”, therefore, as illustrated in Figures 1 and 5, the plurality of sensors are associated with an Internet of Things (IoT) device and can be connected via a network); 
a second sensor is associated with an loT device of the agent (Agarwal, Par. [0034], “FIG. 1A illustrates a block diagram of a sensing system 100, in accordance with at least one aspect of the present disclosure. The sensing system 100 comprises a sensor assembly 102 having one or more sensors 110 and a computer system 104 (e.g., one or a number of networked servers) to which the sensor assembly 102 can be communicably connected via a network 108 (FIG. 5). […] While FIG. 1A illustrates one sensor assembly 102 included in the sensing system 100, a plurality of sensor assemblies communicably connected with each other and/or with a computer system 104 are within the scope of this disclosure (as shown in FIG. 5).”, therefore, as illustrated in Figures 1 and 5, the plurality of sensors are associated with an Internet of Things (IoT) device and can be connected via a network); 
the agent has an agent status corresponding to agent activity over time; and the agent status is determined based at least in part on data provided by the second sensor (Agarwal, Par. [0068], “A house-level virtual sensor drawing on multiple lower order sensors (whether they are virtual sensors or actual sensors disposed on one of the sensor assemblies within the house) across many rooms can classify complex facets like human activity. Tracking human activities accurately can be very useful in a variety of contexts, such as with smart homes, healthcare tracking, managed care for the elderly, and security and safety of human occupants.”, therefore, agent status/human activity corresponding to an agent/human can be tracked over time. Further, since the sensing system has lower order virtual sensors feeding into higher order virtual sensors, the agent status would be determined based in part on data provided by the second sensor and other contributing sensors in the assembly).

Regarding Claim 7, Agarwal in view of Kayhani teaches the system of claim 1, wherein the ML circuitry is to operate the neural network to monitor an activity of the agent in responding to and the incident, and identify whether the monitored activity corresponds to activity toward a solution to the incident (Kayhani, Par. [0030], “This information may be used by the neural computing system 102 to not only identify certain patterns of behaver (such as overcrowding and/or excessive queueing), but may also be used as additional information for determining the cause of certain patterns of behavior. For example, when transit systems and/or devices are overcrowded and/or have too long of lines users may be tempted to try to skip transit access devices and/or tailgate due to the users being in a hurry and/or thinking that the presence of so many people may disguise the behavior. Corrective actions may involve those that reduce excessive queuing or overcrowding, such as sending commands or instructions to use larger capacity vehicles 106, more vehicles 106, and/or activating more access devices 108 and/or ticketing kiosks 118.”, thus, the neural computing system is able to determine certain patterns of behavior and their causes, such that activity of an agent responding to an incident is monitored. Further, corrective actions may be identified that correspond to an activity towards a solution).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 8, Agarwal in view of Kayhani teaches the system of claim 7, wherein the ML circuitry is to operate the neural network to determine that the monitored activity of the agent does not comply with a predicted activity to resolve the incident (Kayhani, Par. [0017], “These systems can recognize out-of-the-norm activities and/or “teach” the system to recognize certain behaviors (crowd flows, etc.). Embodiments of the invention(s) couple the neural networks with other data sources that allow the neural network(s) to identify causes of particular scenarios and/or preventative actions. Embodiments also enable the automated reporting of recognized behaviors to various devices where people on the move can receive signals directly, rather than requiring a human to report the information. This allows information to be transferred from the neural networks through an application programming interface (API) that can be accessed by various parties (which may be geographically dispersed) in real-time.”, therefore, the neural network is able to detect patterned and out-of-the-norm behaviors and may determine if monitored activity of an agent/human complies or does not comply with activity to resolve an incident), and in response to the determining that the monitored activity of the agent does not comply with the predicted activity to resolve the incident, task another agent with resolving the incident (Kayhani, Par. [0018], “The judgement could replace the human element or may be used as a filtration process, which starts with the machine alerting a human for a scenario it has been taught to associate with something. Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations. Embodiments allow for real-time alerts to be configured to ensure various people receive the notifications in real-time. This is particularly useful in emergency and/or security situations when normally a human reports the situation manually. The proposed systems can feed a larger set of parties to be notified.”, thus, the neural network may notify authorities, operators, or emergency services upon determining that the monitored activity of an agent does not comply with predicted activity to resolve the incident). 
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 10, Agarwal teaches a method of operating a neural network to control an alert to task an agent to respond to an incident in a smart space, comprising: 
performing unsupervised training of the neural network based at least in part on first sensor data provided by a first sensor (Agarwal, Par. [0045-0046], “The machine learning module 116 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier. […] Further, an unsupervised method tries to find hidden structure in unlabeled data and includes an algorithm with no target value, i.e., there is no error or reward signal to evaluate a potential solution. Instead, the algorithm has a halting criterion. Examples of halting criteria include, but are not limited to, precision, recall, accuracy, number of cycles, and time. An unsupervised method may be advantageous for use in model training when the only data available is unlabeled data”, therefore, unsupervised training is performed based in part on raw sensor data, as it is unlabeled), wherein the first sensor data includes a visual representation of the smart space (Agarwal, Par. [0088-0089], “FIG. 8 illustrates a first sensor data graphical display 210 annotated with events detected by the sensing system 100, in accordance with at least one aspect of the present disclosure. In one aspect, the sensor assembly 102 includes a motion sensor 142, a temperature sensor 136, a humidity sensor, an electronic device sensor 140, and EMI sensor 146, and an ambient light color sensor 132. The first sensor data graphical display 210 depicts the sensor data captured by a sensor assembly 102 placed within a studio apartment over the course of a 24-hour period. Based on the depicted sensor data, a variety of virtual sensors 116 could be trained to detect events correlated with the data captured by the sensor assembly 102. For example, a virtual sensor 116 could be trained to detect when a person is awake according to a combination of the motion data 212 and the ambient light color data 222, which detect the movement of the occupant and the occupant turning on a lamp, respectively.”, therefore, a first sensor is may be associated with a frist item in a smart space, where it is able to provide sensor data indicating status of item. As shown in the example, the sensor could be trained to detect if an occupant is awake and indicate their motion), and the training includes:
monitoring the smart space (Agarwal, Par. [0010-0011], “In another general embodiment, the back end server system is programmed to receive the featurized sensor data from the sensor assembly; determine an occurrence of an event via the featurized sensor data; train, via machine learning, a virtual sensor implemented by the server to detect the event by characterizing the featurized sensor data for the plurality of sensors that are activated in association with the event; and monitor, via the virtual sensor, for subsequent occurrences of the event. Thus, various embodiments of the present invention provide a highly capable sensor that can directly or indirectly monitor a large environment”, thus, the smart space is monitored by various sensors), 
predicting an activity in the smart space (Agarwal, Par. [0117-0118], “The sensing system 100 including virtual sensors 118, as described herein, can be used to provide a comprehensive system to track ADLs, such as bathroom usage, movement within the house, daily chores like cooking and eating, adherence to medications, detecting falls, all without needing instrumentation and intrusive sensing. In the future, virtual sensors to track various contexts within a person's home can be also used for predictive interventions (e.g. predict an impending fall), and not just for reactive events, particularly by customizing them to each individual. As another example, the sensing system 100 can be utilized in industrial settings. In industrial settings with mechanical and electrical machinery, preventative maintenance and predictive analytics can be of huge help to increase equipment lifetime, as well as reduce downtime due to failures”, thus, activity in the smart space is predicted), 

Agarwal does not teach confirming whether the predicted activity corresponds to an actual activity.
However, Kayhani teaches confirming whether the predicted activity corresponds to an actual activity (Kayhani, Par. [0044], “FIG. 3 is a flowchart of a process 300 for detecting and avoiding incidents. Process 300 may be performed by a neural network, such as neural computing system 102. In some embodiments, the neural network must be trained to detect out-of-the-norm patterns of behavior. This may include analyzing a number of image feeds that may depict known patterns of behavior. These patterns of behavior may all be out-of-the-norm behaviors and/or may include some normal behavior (allowing the neural network to later detect out-of-the-norm behaviors that it was not specifically trained to detect by determining that the behaviors do not match any of the known out-of-the-norm patterns of behavior or any known normal patterns of behavior). The neural network may receive information related to a plurality of patterns of behavior”, therefore referencing Fig. 3, the neural network receives image data from sensor, analyzes the feed to identify a pattern of behavior, and then determines whether the pattern of behavior matches an actual activity), and

Agarwal does not teach identifying a set of incidents in the smart space, wherein responses to individual incidents of the set of incidents in the smart space include activities of agents in the smart space in response to the incidents;
However, Kayhani teaches identifying a set of incidents in the smart space (Kayhani, Par. [0028], “The neural computing system 102 may also be configured to collect information from a number of external data sources and sensors. This information may be analyzed by the neural computing system 102 and may be used to detect similarities in sets of circumstances (data from the external sources and/or sensors), which may be used to determine causes of the patterns of behavior and/or predict patterns of behavior prior to their occurrence. In some embodiments, after determining a cause of a particular pattern of behavior, the neural computing system 102 may determine (or be programmed with) a preventative action that may be performed that will prevent or reduce the likelihood of a particular pattern of behavior occurring.”, thus, the incident avoidance system identifies sets of out-of-the-norm circumstances/incidents in the smart space), wherein responses to individual incidents of the set of incidents in the smart space include activities of agents in the smart space in response to the incidents (Kayhani, Par. [0035], “Depending on the identified pattern of behavior, the neural computing system 102 may identify a response to prevent this user from repeating his earlier behavior. For example, if the user has practiced fare evasion in the past, the neural computing system 102 may alert the nearest fare inspector or other transit personnel to carefully watch the particular user as he navigates the validation area of the transit station. In some embodiments, the neural computing system 102 may utilize the information from the biometric data source 122 to populate information in the various notifications it sends. For example, user devices 110 may be identified based on known user identities and/or validation results at biometric validation devices. In embodiments where a notification is being sent to a transit authority, emergency personnel, etc. Facial recognition systems may capture an image of the user's face, which may be retrieved and appended to the notifications.”, therefore, the responses to incidents include activities of agents in response to the incidents – as in the example of fare evasion disclosed above);

Agarwal does not teach receiving a signal indicating that at least one incident of the set of incidents occurred in the smart space
However, Kayhani teaches receiving a signal indicating that at least one incident of the set of incidents occurred in the smart space (Kayhani, Fig.3, 302, “Receive an image feed on an imaging sensor”, Par. [0004], “In one embodiment, an incident avoidance system is provided. The system may include a plurality of imaging sensors and a neural computing system”, therefore the imaging sensor may be used to signal an incident); 

Agarwal does not teach activating the alert to task the agent to respond to the at least one incident.
However, Kayhani teaches activating the alert to task the agent to respond to the at least one incident (Kayhani, Fig. 3, 308, “Send a command to one or more remote devices”, Par. [0046], “The command may be a notification that causes an audio and/or visual alert to be produced by a particular device”, “For example, if an emergency situation is detected, the command may include a notification that details the emergency situation (time, place, parties involved, type of emergency, etc.) to an emergency authority and/or transit authority.”, therefore an alert is issued to relevant agent) ; 

Agarwal does not teach monitoring the visual representation of the smart space and activities of the agent in responding to the at least one incident
However, Kayhani teaches monitoring the visual representation of the smart space and activities of the agent in responding to the at least one incident (Kayhani, Par. [0003], “Embodiments of the present invention are directed to neural networks that can be trained to detect various scenarios that are present within video feeds, allowing the networks to simultaneously monitor large numbers of video feeds and instantaneously recognize known scenarios. This enables real-time notifications of such events to the necessary personnel”, therefore the network can monitor the space and identify relevant scenarios/activities); and
Agarwal does not teach based on the monitoring the visual representation of the smart space and the activities of the agent in responding to the at least one incident, determining that the activity of the agent corresponds to a response to the at least one incident.
However, Kayhani teaches based on the monitoring the visual representation of the smart space and the activities of the agent in responding to the at least one incident, determining that the activity of the agent corresponds to a response to the at least one incident (Kayhani, Par. [0003], “Embodiments of the present invention are directed to neural networks that can be trained to detect various scenarios that are present within video feeds, allowing the networks to simultaneously monitor large numbers of video feeds and instantaneously recognize known scenarios. This enables real-time notifications of such events to the necessary personnel”, therefore the neural network may analyze data to determine if personnel have responded to an incident or known scenario).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of a smart space with a first sensor used to perform unsupervised training on a neural network to monitor and predict activity in a smart space as disclosed by Agarwal, to include the ability to confirm whether predicted activity corresponds to actual activity, identify incidents in a smart space, activate alerts to task an agent to respond to an incident, monitor the response to the incident and determine if an agent has responded to the incident in the smart space Kayhani. One of ordinary skill in the art would have been motivated to make this modification to produce a smart space with a trained neural network that is able to more efficiently predict and react to incidents in real-time, as opposed to human counterparts and simple virtual sensor systems (Kayhani, Par. [0018], “Embodiments of the present inventions provide one or more of the following advantages. Teaching the neural network(s) is similar to training a human to have witnessed all of the proposed scenarios. However, in contrast to the human, the neural network can be alert 24/7, simultaneously watch multiple cameras to look for similar scenarios it has been taught to look out for, respond instantaneously, and constantly learn new scenarios without forgetting anything. Embodiments also allow authorities, businesses, and operators to be alerted in real-time for various scenarios that they are interested in looking for. The judgement could replace the human element or may be used as a filtration process, which starts with the machine alerting a human for a scenario it has been taught to associate with something. Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations. Embodiments allow for real-time alerts to be configured to ensure various people receive the notifications in real-time. This is particularly useful in emergency and/or security situations when normally a human reports the situation manually. The proposed systems can feed a larger set of parties to be notified.”).

Regarding Claim 11, Agarwal in view of Kayhani teaches the method of claim 10, wherein: the training includes establishing a baseline model identifying at least items and people in the smart space, and the items and people have associated attributes including at least a location within the smart space (Kayhani, Par. [0020], “By watching numerous (tens, hundreds, thousands, etc.) image feeds of each behavior, the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior. In this manner, the neural computing system 102 may then be supplied with a real-time image feed(s), detect patterns of movement and other behavior within the image feed(s), and identify a particular pattern of behavior based on the similarities between the live image feed(s) and previously analyzed image feeds tagged with the particular pattern of behavior”, thus during the training process of the neural computing system, the system is supplied with image feeds to identify items and people within the space and associated attributes/patterns of behavior).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.
	
Regarding Claim 13, Agarwal in view of Kayhani teaches the method of claim 10, wherein: 
the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the at least one incident (Kayhani, Par. [0025], “The neural computing system 102 may be trained to determine whether the user continues on or whether the user returns to a validation device to validate the fare media”, in the example of fare evasion behavior, the neural computing system would be able to detect if the user has interacted to correct an error or continues on without corrective response, in which personnel/responders would be notified to respond to the incident); 
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 16, Agarwal in view of Kayhani teaches the method of claim 10, in which the agent may be a person or an item, the method further comprising: 
recognizing items in the smart space (Kayhani, Par. [0018], “Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations”, thus object recognition component would recognize objects within the space); 
recognizing people in the smart space (Kayhani, Par. [0017], “The systems and methods described herein utilize neural networks to anticipate and react to human behavior and scenarios, linked with other technologies, such as facial recognition”, therefore the use of facial recognition components would recognize people within the space); 
mapping recognized items and people (Kayhani, Par. [0020], “In supervised learning, examples are fed into the neural computing system 102 and the neural computing system 102 attempts to model the examples with a function to generate a mapping implied by the example data”, thus the neural computing system attempts to map items and people within the space); 
applying an inference model to predict future activity associated with the smart space (Kayhani, Par. [0028], “The neural computing system 102 may also be configured to collect information from a number of external data sources and sensors. This information may be analyzed by the neural computing system 102 and may be used to detect similarities in sets of circumstances (data from the external sources and/or sensors), which may be used to determine causes of the patterns of behavior and/or predict patterns of behavior prior to their occurrence”, thus the neural computing system collects information from multiple data sources to predict future activity in the space); and 
predicting, based at least in part on applying the inference model, that the activity of the agent corresponds to the response to the at least one incident (Kayhani, Par. [0028], “In some embodiments, after determining a cause of a particular pattern of behavior, the neural computing system 102 may determine (or be programmed with) a preventative action that may be performed that will prevent or reduce the likelihood of a particular pattern of behavior occurring”, thus the neural computing system utilizes inputs from multiple data sources to predict preventative actions that can be performed by an agent om response to the incident).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 17, Agarwal in view of Kayhani teaches the method of claim 16, wherein the signal is received from a first sensor associated with an Internet of Things (IoT) device, a second sensor is associated with an IoT device of the agent (Agarwal, Par. [0034], “FIG. 1A illustrates a block diagram of a sensing system 100, in accordance with at least one aspect of the present disclosure. The sensing system 100 comprises a sensor assembly 102 having one or more sensors 110 and a computer system 104 (e.g., one or a number of networked servers) to which the sensor assembly 102 can be communicably connected via a network 108 (FIG. 5). The sensors 110 include a variety of sensors for detecting various physical or natural phenomena in the vicinity of the sensor assembly 102, such as vibration, sound, ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases (e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or the like. While FIG. 1A illustrates one sensor assembly 102 included in the sensing system 100, a plurality of sensor assemblies communicably connected with each other and/or with a computer system 104 are within the scope of this disclosure (as shown in FIG. 5).”, therefore, as illustrated in Figures 1 and 5, the plurality of sensors (first and second sensors) are associated with an Internet of Things (IoT) device and can be connected via a network), and the activity of the agent is also determined based in part on the second sensor (Agarwal, Par. [0068], “A house-level virtual sensor drawing on multiple lower order sensors (whether they are virtual sensors or actual sensors disposed on one of the sensor assemblies within the house) across many rooms can classify complex facets like human activity. Tracking human activities accurately can be very useful in a variety of contexts, such as with smart homes, healthcare tracking, managed care for the elderly, and security and safety of human occupants.”, therefore, agent status/human activity corresponding to an agent/human can be tracked over time. Further, since the sensing system has lower order virtual sensors feeding into higher order virtual sensors, the agent status would be determined based in part on data provided by the second sensor and other contributing sensors in the assembly).

Regarding Claim 18, Agarwal in view of Kayhani teaches the method of claim 10, wherein the activities of the agents in the smart space include interactions between the agents and a first item (Kayhani, Par. [0020], “[…] the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior”, therefore the system is capable of
recognizing interactions of people/agent and device/item), and the determining that the activity of the agent corresponds to the response to the at least one incident (Kayhani, Par.
[0035], “In some embodiments, the neural computing system 102 may receive data
from a biometric data source 122. This information may include identity information of
identified users, demographic information of users (especially in the case of facial
recognition), information about the demeanor of users (which may be used by the
neural computing system 102 to detect and/or predict future behavior patterns),
validation results (in embodiments where biometric authentication is used as an access credential), and/or other information”, facial recognition and biometric data may
determine if an agent is responding to an incident) comprises determining that the activity of the agent corresponds to the interactions between the agents and the first item (Kayhani, Par. [0004], “The system may be further configure to at a second time, receive an image feed from at least one of the plurality of imaging sensors, analyze the image feed to identify a pattern of behavior exhibited by subjects within the image feed, and determine whether the identified pattern of behavior matches one of the stored plurality of patterns of behavior. The system may also be configured to send a command to one or more remote devices. One or both of a type of the command or the one or more remove devices may be selected based on a result of the determination whether the identified pattern of behavior matches one of the stored plurality of patterns of behavior.”, therefore, it is determined whether the identified pattern of behavior matches one of the stored plurality patterns of behavior, that would comprise activity of an agent corresponding to interactions between agents and the first item).  
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 19, Agarwal teaches one or more non-transitory computer-readable media having instructions that, when executed by a processor (Agarwal, Par. [0142], “As used in any aspect herein, the term “logic” may refer to an app, software, firmware and/or circuitry configured to perform any of the aforementioned operations. Software may be embodied as a software package, code, instructions, instruction sets and/or data recorded on non-transitory computer readable storage medium. Firmware may be embodied as code, instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices.”, thus, a non-transitory computer-readable media is disclosed), are to: 
perform unsupervised training of a neural network based at least in part on a first sensor providing a visual representation of a smart space (Agarwal, Par. [0045-0046], “Once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected. The machine learning module 116 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier. […] Further, an unsupervised method tries to find hidden structure in unlabeled data and includes an algorithm with no target value, i.e., there is no error or reward signal to evaluate a potential solution. Instead, the algorithm has a halting criterion. Examples of halting criteria include, but are not limited to, precision, recall, accuracy, number of cycles, and time. An unsupervised method may be advantageous for use in model training when the only data available is unlabeled data”, therefore, unsupervised training is performed based in part on sensor data), the training including monitoring activities of an agent in the smart space including interactions between the agent and an item (Kayhani, Par. [0020], “[…] the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior”, therefore the system is capable of recognizing interactions of people/agent and device/item), 
receive a signal indicating an incident involving the item occurred in the smart space, the incident indicating the object is in need of attention Kayhani, Fig.3, 302, “Receive an image feed on an imaging sensor”, Par. [0004], “In one embodiment, an incident avoidance system is provided. The system may include a plurality of imaging sensors and a neural computing system”, therefore the imaging sensor may be used to signal an incident); 
activate an alert to task the agent to respond to the incident (Kayhani, Fig. 3, 308, “Send a command to one or more remote devices”, Par. [0046], “The command may be a notification that causes an audio and/or visual alert to be produced by a particular device”, “For example, if an emergency situation is detected, the command may include a notification that details the emergency situation (time, place, parties involved, type of emergency, etc.) to an emergency authority and/or transit authority.”, therefore an alert is issued to relevant agent); 
monitor the visual representation of the smart space to identify activity of the agent (Kayhani, Par. [0003], “Embodiments of the present invention are directed to neural networks that can be trained to detect various scenarios that are present within video feeds, allowing the networks to simultaneously monitor large numbers of video feeds and instantaneously recognize known scenarios. This enables real-time notifications of such events to the necessary personnel”, therefore the network can monitor the space and identify relevant scenarios/activities); andAMENDMENTPAGE 8 OF 19Do. No. 131592-240802 (AB0892-US) 
SERIAL No. 16/115,404determine whether if the activity of the agent is a response to the incident based on whether there is a correspondence between the activity and the monitored activities of the agent in the training (Kayhani, Par. [0003], “Embodiments of the present invention are directed to neural networks that can be trained to detect various scenarios that are present within video feeds, allowing the networks to simultaneously monitor large numbers of video feeds and instantaneously recognize known scenarios. This enables real-time notifications of such events to the necessary personnel”, therefore the neural network may analyze data to determine if personnel have responded to an incident or known scenario).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Claim 20 recites substantially the same limitations as Claim 11 in the form of a non-transitory computer-readable media, therefore it is rejected under the same rationale. 

Regarding Claim 21, Agarwal in view of Kayhani teaches the one or more non-transitory computer-readable media of claim 19, wherein the instructions, when executed by the processor, are 
predict future movement of the agent over a time period (Kayhani, Par. [0028], “This information may be analyzed by the neural computing system 102 and may be used to detect similarities in sets of circumstances (data from the external sources and/or sensors), which may be used to determine causes of the patterns of behavior and/or predict patterns of behavior prior to their occurrence.”, thus the system can be used to predict behavioral patterns and future movement); 
compare the predicted future movement to a learned appropriate movement taken responsive to the incident (Kayhani, Par. [0029], “For example, the neural computing system 102 may compare upcoming (or currently occurring/recently ended) events to past events of similar types, sizes, start/end times, and the like”, therefore the system compares future movements to previous learned movements); and 
determine whether the predicted future movement corresponds to the learned appropriate movement (Kayhani, Par. [0044] & Fig. 3, “The neural network may determine whether the identified pattern of behavior matches a known pattern of behavior at block 306. This may be done by comparing the image feed (and/or data extracted from the image feed) to data associated with the known patterns of behavior (or in some embodiments based on additional information, such as sensor data or scheduled/derived data as described above”, therefore the system determines whether predicted movement corresponds to known movement).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 22, Agarwal in view of Kayhani teaches the one or more non-transitory computer-readable media of claim 21, wherein to operate the neural network, the instructions, when executed by the processor, are to: 
self-train the neural network (Agarwal, Par. [0046], “The machine learning module 116 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier. The advantage of using both supervised and unsupervised methods may be that it is an effective method for correlating different types of features from multimodal data. Using both supervised and unsupervised methods may also be advantageous because it enables fine tuning of unsupervised training with supervised training results”, therefore, the neural networks can be trained using unsupervised learning, to self-train the network through sensors) through monitoring sensors within the smart space and the representation of the smart space (Agarwal, Par. [0122], “A key advantage of the sensing system 100 implementing virtual sensors 118 is to do all the processing and featurization at the sensor assembly 102 itself, thereby addressing many of the privacy concerns in a smart city environment and also reducing the data that needs to be transmitted at the scale of a city”, thus, the monitoring sensors are able to train the neural network); 
develop an inference model based at least in part on identifying incidents in the smart space, and responses to the incidents in the smart space (Kayhani, Par. [0043], “For example, the neural computing system 102 may analyzes this external data in conjunction with the detected patterns of behavior to identify possible causes of certain behavior based on sets of circumstances found in the external data that are common in similar behavior types”, therefore the system identifies common incidents based on detected patterns of behavior); and AMENDMENTPAGE 9 OF 19Do. No. 131592-240802 (AB0892-US)
SERIAL No. 16/115,404determine if the activity of the agent is the response to the incident based at least in part on applying the inference model to the activity of the agent to recognize a correspondence with responses (Kayhani, Par. [0017], “The systems and methods described herein utilize neural networks to anticipate and react to human behavior and scenarios, linked with other technologies, such as facial recognition. These systems allow for faster reaction times to recognized scenarios and allow the neural network to act as an intermediary to human reactions and judgment, especially in emergency situations. The neural network systems described herein do not require constant monitoring by humans. Rather, the systems can rely on the machine to update in real- time and to report scenarios which they have been taught to recognize. These systems can recognize out-of-the-norm activities and/or “teach” the system to recognize certain behaviors (crowd flows, etc.)”, thus, the system equipped with facial recognition, would be able to anticipate agent activity and recognize typical responses to incidents).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 23, Agarwal in view of Kayhani teaches the one or more non-transitory computer-readable media of claim 19, wherein the instructions, when executed by the processor, are to 
determine a classification for the agent including identifying if the agent is a first person, a semi-autonomous smart transport device, or a second person inside a second smart transport device (Kayhani, Par. [0023], “For example, the additional information may include instructions to perform a particular action based on detecting a particular pattern of behavior. The instructions may include a command for a particular transit system device(s) and/or vehicle(s) 106 (trains, buses, cars, autonomous vehicles, etc.) to perform an action, such as open a gate 108 or door, change a message on signage, activate and/or deactivate one or more devices and/or vehicles. The instructions may also (or alternatively) include instructions to send a message to one or more user devices 110, devices of a transit authority 112 and/or other entity operating the monitored area, emergency devices 114, and/or other remote devices.”, therefore a classification is determined for the agent, including whether the agent is an individual, autonomous vehicle, or other entity); and
provide instructions to the agent in accord with the classification (Kayhani, Par. [0023], “For example, the additional information may include instructions to perform a particular action based on detecting a particular pattern of behavior. The instructions may include a command for a particular transit system device(s) and/or vehicle(s) 106 (trains, buses, cars, autonomous vehicles, etc.) to perform an action, such as open a gate 108 or door, change a message on signage, activate and/or deactivate one or more devices and/or vehicles. The instructions may also (or alternatively) include instructions to send a message to one or more user devices 110, devices of a transit authority 112 and/or other entity operating the monitored area, emergency devices 114, and/or other remote devices.”, thus, instructions are provided to the agent according to their classification).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 25, Agarwal in view of Kayhani teaches the one or more non-transitory computer-readable media of claim 19, wherein the instructions, when executed by the processor, are to: 
identify the activity of the agent including an interaction between the agent and the first item; recognize the interaction between the agent and the first item (Kayhani, Par. [0020], “…the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior”, therefore the system is capable of identify and recognize interactions of people/agent and device/item); 
determine the activity of the agent is the response to the incident (Kayhani, Par. [0035], “In some embodiments, the neural computing system 102 may receive data from a biometric data source 122. This information may include identity information of identified users, demographic information of users (especially in the case of facial recognition), information about the demeanor of users (which may be used by the neural computing system 102 to detect and/or predict future behavior patterns), validation results (in embodiments where biometric authentication is used as an access credential), and/or other information”, facial recognition and biometric data may determine if an agent is responding to an incident); 
predict whether the response is an appropriate response to the incident (Kayhani, Par. [0035], “This information may be used by the neural computing system 102 to identify the causes of certain patterns of behavior. For example, the neural computing system 102 may detect that a particular user has been previously involved in one or more out-of-the-norm patterns of behavior one or more times. Depending on the identified pattern of behavior, the neural computing system 102 may identify a response to prevent this user from repeating his earlier behavior.”, therefore the system may predict if a response or behavior is out-of-the-norm or an appropriate response); and 
issue instructions to the agent responsive to predicting the response fails to provide the appropriate response (Kayhani, Par. [0035], “For example, if the user has practiced fare evasion in the past, the neural computing system 102 may alert the nearest fare inspector or other transit personnel to carefully watch the particular user as he navigates the validation area of the transit station”, therefore an alert with instructions is sent to nearby authority in the case that the appropriate response/behavior is not received).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

Regarding Claim 28, Agarwal in view of Kayhani teaches the system of claim 1, wherein: 
the agent is a person or robot, the first item is a machine, and the incident includes a malfunction of the machine needing attention (Kayhani, Par. [0020], “For example, the image feed may show an instance of fare evasion (such as gate jumping, tailgating, or the like), an emergency situation (such as someone having a heart attack or other injury, a person being injured by transit system equipment or a vehicle, a female passenger going into labor, and/or any other situation in which one or more persons may be in some sort of danger), a problem with transit system equipment (gate or door being stuck, a ticket kiosk malfunctioning/being operational, etc.), excessive queueing, security concerns (fights, theft, vandalism, etc.), and/or other events. In some embodiments, multiple of these behaviors may be present in a single image feed. […] By watching numerous (tens, hundreds, thousands, etc.) image feeds of each behavior, the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior.”, thus the incident may include a malfunction of a machine needing attention and the agent may include a person who interacts with the machine or who is notified to interact with the machine that has malfunctioned); or 
the first item is a person and the incident includes the person falling (Agarwal, Par. [0069], “As yet another example, event detections from multiple first order virtual sensors 120 located in a home could be fed to a second order virtual sensor 124 to track the various activities of the occupant of a home (e.g., daily routines), which are then fed into an anomaly detection system (which may be an even higher order virtual sensor or a separate application) to notify a caregiver if an elderly person's patterns deviate from their normal patterns (e.g., if the tracked individual falls down, fails to wake up at the usual time, etc.). The different manners in which the outputs of the virtual sensors 118 can be utilized are essentially limitless.”, therefore, the first item can be an individual/person and the incident may include the tracked individual falling down) .
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 29, Agarwal in view of Kayhani teaches the system of claim 7, wherein the neural network is to: 
issue an alert in response to predicting that the incident occurred (Kayhani, Par. [0018], “Embodiments also allow authorities, businesses, and operators to be alerted in real-time for various scenarios that they are interested in looking for. The judgement could replace the human element or may be used as a filtration process, which starts with the machine alerting a human for a scenario it has been taught to associate with something. Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations. Embodiments allow for real-time alerts to be configured to ensure various people receive the notifications in real-time.”, thus, an alert may be issued based on predicted activity in response to an incident), 
determine that the monitored activity of the agent does not comply with the activity toward the solution to the incident (Kayhani, Par. [0025], “The neural computing system 102 may be trained to determine whether the user continues on or whether the user returns to a validation device to validate the fare media”, in the example of fare evasion behavior, the neural computing system would be able to detect if the user has interacted to correct an error or continues on without corrective response); and 
escalate the alert in response to the determining that the monitored activity of the agent does not comply with the activity toward the solution to the incident (Kayhani, Par. [0025], “Based on this determination, the neural computing system may alert an authority or let the user continue on uninterrupted if they did, in fact, return to validate the fare media”, in the example of fare evasion behavior, if the user does not interact to correct the error, an authority would be alerted in escalation).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 30, Agarwal in view of Kayhani teaches the system of claim 29, wherein to escalate the alert, the neural network is to at least one of: task another agent with resolving the incident Kayhani, Par. [0018], “Embodiments prepare and report for emergency and security scenarios can be more sophisticated and work alongside current infrastructure that supports facial and object recognition to further enhance authorities for security and/or emergency related situations. Embodiments allow for real-time alerts to be configured to ensure various people receive the notifications in real-time. This is particularly useful in emergency and/or security situations when normally a human reports the situation manually. The proposed systems can feed a larger set of parties to be notified.”, thus, the neural network may notify authorities, operators, or emergency services upon determining that the monitored activity of an agent does not comply with predicted activity to resolve the incident), make a general broadcast for help when initially only designated responders were identified, or to call in third-party help (Kayhani, Par. [0026], “As another example, the neural computing system 102 may detect an emergency pattern of behavior. In such cases the instructions may cause the neural computing system 102 to send a notification of the emergency device(s) 114. This may involve sending the notification to a portable device carried by emergency personnel (law enforcement, security personnel, paramedics or other first responders, firefighting personnel, etc.), a computer operated by an emergency agency, and/or other device of an emergency agency.”, thus, emergency responders may also be notified).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 31, Agarwal in view of Kayhani teaches the method of claim 10, wherein: 
the at least one incident comprises a machine in need of attention; and the determining that the activity of the agent corresponds to the response to the at least one incident comprises determining that the agent is moving toward a location of the machine (Kayhani, Par. [0020], “For example, the image feed may show an instance of fare evasion (such as gate jumping, tailgating, or the like), an emergency situation (such as someone having a heart attack or other injury, a person being injured by transit system equipment or a vehicle, a female passenger going into labor, and/or any other situation in which one or more persons may be in some sort of danger), a problem with transit system equipment (gate or door being stuck, a ticket kiosk malfunctioning/being operational, etc.), excessive queueing, security concerns (fights, theft, vandalism, etc.), and/or other events. […]. By watching numerous (tens, hundreds, thousands, etc.) image feeds of each behavior, the neural computing system 102 is able to detect patterns in the movement and interactions of people, devices, animals, and/or other subjects that are present in the image feeds for each pattern of behavior.”, thus the incident may include a malfunction of a machine needing attention and the agent may include a person who interacts with the machine or who is notified to interact with the machine that has malfunctioned).
The reasons of obviousness have been noted in the rejection of Claim 10 above and applicable herein.

13.	Claims 26-27 are rejected under 35 U.S.C. 103 as being anticipated by Agarwal et al. (hereinafter Agarwal) (US PG-PUB 20180306609), in view of Kayhani et al. (hereinafter Kayhani) (US PG-PUB 20190034711), and further in view of Senanayake et al. (hereinafter Senanayake) (“Building Continuous Occupancy Maps with Moving Robots”).
Regarding Claim 26, Agarwal in view of Kayhani teaches the system of claim 1.
Agarwal in view of Kayhani does not teach wherein the neural network is a convolutional neural network (CNN), and the representation of the smart space is a dynamic occupancy grid map.
However, Senanayake teaches wherein the neural network is a convolutional neural network (CNN) (Senanayake, Pg. 6535, Convolution for Occupancy Mapping, “Convolution of functions is ubiquitous in signal processing and control theory for applications from signal smoothing to systems identification. Convolution has also been successfully used for image recognition using convolutional neural networks (CNNs). In this section, we present a variety of techniques to use convolution of kernels as a powerful tool to improve the streaming setting of BHMs and map large areas with moving robots.”, therefore, a convolutional neural network is used), and the representation of the smart space is a dynamic occupancy grid map (Senanayake, Pg. 6532, “Mapping the occupancy level of an environment is important for a robot to navigate in unknown and unstructured environments. To this end, continuous occupancy mapping techniques which express the probability of a location as a function are used. […] Finally, we propose convolution of kernels as a powerful tool to improve different aspects of continuous occupancy mapping. Our claims are also experimentally validated with both simulated and real-world datasets.”, therefore, a dynamic occupancy grid/map is used to represent a smart environment).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of a smart space in Claim 1 as disclosed by Agarwal in view of Kayhani, to include the convolutional neural network (CNN), representation of the smart space as a dynamic occupancy grid, and the use of the Bernoulli filtering technique within the CNN as disclosed by Senanayake. One of ordinary skill in the art would have been motivated to make this modification to produce a smart space that provides agents/robots within the space greater spatial awareness to allow for safer and more robust real-world application (Senanayake, Pg. 6532, Introduction, “Spatial awareness is of fundamental importance for artificial intelligent systems to operate safely and robustly in real world applications. The recent development of autonomous cars, which is revolutionizing transportation and urban design practices, brings unprecedented need for accurate, robust, fast, and, adaptive spatial representations that can be directly utilized in decision making systems. One type of such spatial representation that has been very popular in robotics is occupancy mapping, in which points in 2D or 3D space receive a label on whether or not it is occupied by an object. The seminal work by Elfes (Elfes 1989) introduced the occupancy grid map which discretizes the environment into cells and computes a probability distribution on the occupancy level. Due to its simplicity, occupancy grid maps have been the standard spatial representation particularly for indoor environments where the dimensions of the space to be mapped are known in advance. However, strong independent assumptions between the occupancy level of each cell and the need to define the level of discretization or resolution of the map at the beginning of the mapping process constitute major limitations for the technique”).

Regarding Claim 27, Agarwal in view of Kayhani further in view of Senanayake teaches the system of claim 26.
Agarwal in view of Kayhani does not teach wherein the ML circuitry is to operate the CNN to filter individual cells in the dynamic occupancy grid map using a sequential Monte Carlo technique or a Bernoulli filtering technique.
However, Senanayake teaches wherein the ML circuitry is to operate the CNN to filter individual cells in the dynamic occupancy grid map using a sequential Monte Carlo technique or a Bernoulli filtering technique (Senanayake, Pg. 6533, Continuous Occupancy Mapping, “For both continuous occupancy mapping techniques, training data are D = {xn, yn}N n=1 where x ∈ R2 are longitude-latitude pairs and y ∈ {−1, 1} =: {unoccupied, occupied} are occupancy levels. Laser hit points are considered as occupied and points randomly drawn from a uniform distribution of the laser beam U(robot’s position, laser hit point) are considered as unoccupied points. The objective is to learn the occupancy probability p(y∗|x∗, D) of an unknown point in the space x∗ based on a Bernoulli likelihood (occupied and unoccupied) using training data D”, thus, a Bernoulli filtering technique is used with the continuous occupancy mapping)
The reasons of obviousness have been noted in the rejection of Claim 26 above and applicable herein.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siew et al. (“Simultaneous Localization and Mapping with Moving Object Tracking in 3D Range Data”) disclosed a Bayesian framework for simultaneous localization and mapping with detection and tracking of moving objects using 3D range data, including the use of static and dynamic occupancy grid maps. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123